IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00060-CR
                                 No. 10-21-00061-CR
                                 No. 10-21-00062-CR
                                 No. 10-21-00063-CR
                                 No. 10-21-00064-CR
                                 No. 10-21-00065-CR

JAMES RILEY LEMONS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 278th District Court
                               Walker County, Texas
                           Trial Court Nos. 29221; 29309;
                           29311; 29313; 29315; and 29317


                           MEMORANDUM OPINION

       On March 12, 2021, James Riley Lemons filed a notice of appeal with the trial court

clerk in each of the above numbered cases, stating that he desires to appeal from the

March 4, 2021 dismissal of his motion for speedy trial. Lemons’ notice of appeal and the

docketing statement, filed on April 7, 2021, notes that he is also challenging the denial of
his request for a personal recognizance bond and for default judgment. (It is unclear

whether Lemons is appealing one or multiple orders.) Lemons has not been convicted in

any of these cases; thus, these appeals are interlocutory. We will dismiss these appeals

for want of jurisdiction.

       An appellate court has jurisdiction over criminal appeals only when expressly

granted by law. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)

(standard for determining jurisdiction is not whether appeal precluded by law but

whether appeal authorized by law). Article 44.02 of the Code of Criminal Procedure

provides, “A defendant in any criminal action has the right of appeal under the rules

hereinafter prescribed. . . .” TEX. CODE CRIM. PROC. ANN. art. 44.02. This statutory right

has been interpreted as allowing an appeal only from a final judgment. See Abbott, 694

S.W.3d at 697 n.8 (citing State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990)).

The courts of appeals, therefore, “do not have jurisdiction to review interlocutory orders

unless that jurisdiction has been expressly granted by law.” Apolinar v. State, 820 S.W.2d

792, 794 (Tex. Crim. App. 1991).

       The law is clear in Texas that we have no jurisdiction of an interlocutory appeal of

the dismissal or denial of a motion for speedy trial. See Ex parte Delbert, 582 S.W.2d 145,

146 (Tex. Crim. App. [Panel Op.] 1979) (citing Ordunez v. Bean, 579 S.W.2d 911, 913-14

(Tex. Crim. App. 1979)); see also United States v. MacDonald, 435 U.S. 850, 862, 98 S. Ct.

1547, 1553, 56 L. Ed. 2d 18 (1978) (“Allowing an exception to the rule against pretrial

appeals in criminal cases for speedy trial claims would threaten precisely the values

manifested in the Speedy Trial Clause.”); Raines v. State, No. 10-20-00167-CR, No. 10-20-

Lemons v. State                                                                       Page 2
00168-CR, No. 10-20-00169-CR, No. 10-20-00170-CR, No. 10-20-00171-CR, No. 10-20-

00172-CR, 2020 WL 4062738, at *1 (Tex. App.—Waco July 9, 2020, no pet.) (mem. op., not

designated for publication). We also lack jurisdiction over an interlocutory appeal

regarding excessive bail or the denial of bail. See Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014). Finally, we have not found any rule or any statutory or constitutional

provision that would authorize Lemons’ appeal from the trial court’s interlocutory order

denying his motion for a default judgment. Accordingly, because Lemons’ appeal is not

from a judgment of conviction or an appealable interlocutory order, we have no

jurisdiction. See id. For the foregoing reasons, each of these appeals is dismissed.

       Notwithstanding that we are dismissing these appeals, Lemons may file a motion

for rehearing with this Court within fifteen (15) days after the judgment of this Court is

rendered. See TEX. R. APP. P. 49.1. If Lemons desires to have the decision of this Court

reviewed by filing a petition for discretionary review, that petition must be filed with the

Court of Criminal Appeals within thirty (30) days after either the day this Court’s

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See TEX. R. APP. P. 68.2(a).



                                                  MATT JOHNSON
                                                  Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Dismissed
Opinion delivered and filed April 28, 2021
Do not publish
[CR25]

Lemons v. State                                                                        Page 3